DETAILED ACTION
This action is responsive to the Applicant’s communication filed on filed August 17, 2021. In virtue of this communication, claims 1-20 are currently patentable. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Tseng (US 20170287405 A1) discloses a source driving circuit, a source driving device, a display panel and a display apparatus, which relate to the field of display technology, and can solve the problem that the conventional source driving circuit has large power consumption and a short lifetime. The source driving circuit according to the present disclosure comprises: a first operational amplifier and an output selection unit, wherein the first operational amplifier has a non-inverting input terminal configured to receive an analog data voltage signal, an inverting input terminal connected to an output terminal thereof, and the output terminal further connected to a data voltage signal input terminal of the output selection unit, and the first operational amplifier is configured to amplify the analog data voltage signal; and the output selection unit further has a reference voltage signal input terminal and a selection control signal input terminal, and the output selection unit is configured to selectively output the amplified analog data voltage signal and a reference voltage signal input from the reference voltage signal input terminal to a data line under the control of a selection control signal input from the selection control signal input terminal. However, the prior art of record .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information 


/NELSON M ROSARIO/Primary Examiner, Art Unit 2624